                                                                                                       FILED
                                                                                              2019 Feb-12 PM 03:23
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          }
                                                   }
v.                                                 }   Case No.: 2:18-cr-00103-RDP-JEO
                                                   }
PATRICK EMEKA IFEDIBA, and                         }
JUSTINA NGOZI OZULIGBO,                            }
                                                   }
          Defendants.


                                   MEMORANDUM OPINION

          This case is before the court on the United States’ 404(b) Notice and Notice of Intent to

Use Evidence (Doc. # 85). In that notice, the Government states its intent to introduce evidence

concerning certain financial matters and a bankruptcy proceeding involving Defendant Patrick

Ifediba (“Ifediba”) and evidence that he engaged in unwanted sexual advances and other sexual

conduct with his patients at his medical office. The court held a conference on the matter with

counsel on February 8, 2019. For the reasons stated on the record at the conference and in this

Memorandum Opinion, the court concludes as follows: (1) that some of the financial and

bankruptcy-related evidence the Government intends to offer is inadmissible and (2) that the

evidence of Ifediba’s sexual conduct may be offered, if at all, only as rebuttal evidence in the

event Ifediba puts certain matters at issue in his own case in chief.

     I.      The Bankruptcy-Related Evidence

          The financial and bankruptcy-related evidence the Government intends to offer may be

summarized as follows:

             1. Evidence that Ifediba defaulted on approximately $2.5 million in loans from
                BB&T Bank in March 2010 and that BB&T thereafter obtained a judgment
                against Ifediba for approximately $3.7 million in November 2012, due to his
                 failure to repay the loans.

              2. Evidence that after failing to respond to discovery requests BB&T had issued
                 seeking to identify additional assets to satisfy the judgment, Ifediba filed a
                 Chapter 7 bankruptcy petition in April 2013.

              3. Evidence that in April 2013 Ifediba changed the name of his clinic and opened
                 several new bank accounts for himself, his clinic, “Happy Monica” (a shell
                 company owned by Ifediba’s mother), and his mother Benedeth Ifediba—all of
                 which he controlled.

              4. Evidence concerning Ifediba’s 2014 sworn deposition testimony in the
                 bankruptcy proceedings, which the Government contends contained false
                 statements. The deposition testimony concerned the March 2010 “sale” of
                 Ifediba’s clinic’s real property to Happy Monica for approximately one-third of
                 the property’s appraised value, whether Ifediba knew who “Benedeth Ifediba”
                 (his mother) was, and whether the clinic property was in fact “sold” to Happy
                 Monica. The deposition testimony also concerned a series of fund transfers
                 totaling nearly $2 million Ifediba made to Nigeria between March 2010 and
                 November 2012.

              5. Evidence that BB&T settled its case with Ifediba for approximately 12% of the
                 judgment value and that Ifediba paid the settlement using proceeds from the
                 alleged crimes in this case.

              6. Testimony proffered by co-Defendant Clement Ebio that Ifediba admitted his
                 bankruptcy was a fraud and he had moved the $2 million to Nigeria before filing
                 his bankruptcy petition and falsely claimed that the money was used as a ransom
                 payment for a kidnapped sister.

        The Government contends the above evidence is either inextricably intertwined evidence

to which Rule 404(b) does not apply or admissible under Rule 404(b) in any event. See United

States v. McNair, 605 F.3d 1152, 1203 (11th Cir. 2010) (“Rule 404(b) does not exclude evidence

that is ‘inextricably intertwined’ with evidence of the charged offense.”); Fed. R. Evid. 404(b)(2)

(stating that prior act evidence “may be admissible for” the purpose of “proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident”).

       The Government asserts the healthcare fraud and money laundering conspiracies alleged



                                                    2
in this case began in May 2013. There is nothing before the court to suggest that the $2 million

transfer to Nigeria, which occurred before the alleged conspiracy period, is connected to any of

the property or funds used in or derived from the healthcare conspiracy; therefore, that evidence

is not inextricably intertwined with the charged crimes. The court also finds that evidence of the

fund transfer is inadmissible under Rule 404(b) because the risk that the jury will consider the

evidence for the prohibited propensity purpose substantially outweighs its limited probative

value.

         However, the court finds that the other bankruptcy-related evidence is either inextricably

intertwined evidence or admissible under Rule 404(b) in any event. The bankruptcy petition was

filed shortly before the conspiracy period commenced, and the Government contends Ifediba’s

allegedly false deposition testimony during the bankruptcy proceedings (which also occurred

during the alleged conspiracy period) was designed to hide money from BB&T at the time

Ifediba was (1) engaged in an illegal money-making healthcare-fraud scheme and (2) laundering

the proceeds from those activities. That evidence is therefore inextricably intertwined with

Ifediba’s alleged conspiracy to acquire and conceal his clinic’s allegedly ill-gotten gains. And,

the evidence of Ifediba’s loan default and the subsequent judgment in favor of BB&T is

necessary background information that explains why Ifediba filed for bankruptcy and why

BB&T was trying to collect money from Ifediba.

         The evidence of Ifediba’s deposition testimony concerning the sale of his clinic property

to Happy Monica and subsequent “rent” payments to Happy Monica is also inextricably

intertwined with the charged conduct, as it tends to show how Ifediba managed the premises the

Government contends he later used to carry out the alleged conspiracy, and that he maintained

control over those premises at all relevant times. Finally, the fact that he used proceeds derived



                                                     3
from his allegedly criminal activity to settle BB&T’s claim against him—and managed to

convince BB&T to settle for 12% of what it was owed, thus freeing up more alleged criminal

proceeds for other uses—is inextricably intertwined with the money laundering charges the

Government seeks to prove. The bankruptcy-related evidence, with the exception of the $2

million fund transfer to Nigeria, is therefore admissible.

   II.      The Sexual Conduct Evidence

         The Government also gave notice of its intent to offer testimony from former patients and

staff members of Ifediba concerning sexual conduct he engaged in at his medical office. The

Government contends this testimony will provide additional evidence that the controlled

substances Ifediba prescribed were not for a legitimate medical purpose in the context of a bona

fide doctor-patient relationship. The Government expects Ifediba to contend in his case in chief

that he prescribed controlled substances for legitimate medical purposes in the usual course of a

professional medical practice.

         At the conference, the court informed counsel that it viewed this evidence as relevant to

rebutting any evidence the Defense might offer to establish that Ifediba’s prescribing practices

were made in the course of a legitimate professional practice of medicine. The Government

agreed to proffer the evidence of Ifediba’s sexual behavior only as rebuttal evidence, if at all, in

the event Ifediba contends that his prescribing of pain medicine was for legitimate medical

purposes. Therefore, the court will consider the admissibility of this evidence prior to any

rebuttal case (if the Government seeks to offer it as rebuttal evidence), and will at that time have

a better context to rule on any Defense objections to its admissibility.




                                                     4
DONE and ORDERED this February 12, 2019.



                               _________________________________
                               R. DAVID PROCTOR
                               UNITED STATES DISTRICT JUDGE




                                     5
